DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination receiving, by the disaster site integrating Commanding and operating system, organization information for responding to a disaster site; specifying, by the disaster site integrating commanding and operating system, a first operation group corresponding to the organization information, by the disaster site integrated commanding and operating system, wherein the first operation group includes a first commanding network group corresponding to a first commanding network including a first communication terminal of at least one first commanding officer, and a first operation network group corresponding to a first operation network including second communication terminals of a plurality of operation resources included in the organization information; and transmitting a control signal to perform grouping of communication terminals connected to a disaster safety communication network for each group network of the specified first commanding network and the first operation network, wherein each of the first communication terminal and the second communication terminals is set to follow, based upon the transmitted control signal, a group rule predetermined in a corresponding group.

Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination
receiving, by the disaster site integrating commanding and operating system, organization information for responding to a disaster site; specifying, by the disaster site integrating commanding and operating system, communication terminals accessible to a disaster safety communication network as a plurality of groups to correspond to the received organization information; grouping the communication terminals by transmitting a control signal so that grouping corresponding to the plurality of specified groups may be performed; outputting, to a management system, commanding system information including group status information of the plurality of grouped groups; receiving, by the disaster site integrating commanding and operating system as output by the management system, a change request for changing the commanding system information; and regrouping, by the disaster site integrating commanding and operating system, the communication terminals to correspond to the change request in response to the received change request.

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination a management module configured to receive organization information for responding to a disaster site; a setting module configured to specify a first operation group including a first commanding network group corresponding to a first commanding network including a first communication terminal of at least one first commanding officer included in the received organization information among communication terminals accessible to a disaster safety communication network, and a first operation network group corresponding to a first operation network including second communication terminals of a plurality of operation resources included in the organization information; and a control module configured to transmit a control signal so that grouping of communication terminals connected to the disaster safety communication network is performed for each group network of the specified first commanding network and first operation network, wherein each of the first communication terminal and the second communication terminals is set to follow a setting rule predetermined in a corresponding group, based upon the transmitted control signal.

Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination a management module configured to receive organization information for responding to a disaster site; a setting module configured to specify communication terminals accessible to a disaster safety communication network as a plurality of groups to correspond to the received organization information; and a control module configured to group the communication terminals by transmitting a control signal so that grouping corresponding to the plurality of specified groups may be performed, wherein the management module displays commanding system information including group status information of the plurality of grouped groups on a management system, and receives a change request for changing the commanding system information from the management system, and the setting module regroups the communication terminals to correspond to the change request in response to the received change request.

Raju (US 2014/0189887) discloses a   multi-functional situational awareness and crisis management system (fig. 1 number 100 and P:0044), the multi-functionality includes, for example: inputting information, e.g., status information concerning a disaster and its impact on assets that may include property, vehicles, buildings, infrastructure, utilities, medical facilities and other types of assets; communicating--sending and receiving messages, e.g., with other members of a group working together, e.g., to assess disaster impact, or recover from a disaster, or recover from a disaster; storing information, e.g., inputted information and sent messages; organizing stored information, e.g., associating information pertaining to a specific asset affected by the disaster; accessing stored information, e.g., from a central database, and viewing the accessed information, e.g., on a display; sending alerts, e.g., regarding updates, to group members or a pertinent subset of them (P:0044). 

However, the prior art of record fails to teach applicant’s claimed invention discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648